UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6513



TRAVIS L. DAVENPORT,

                                              Plaintiff - Appellant,

          versus


OFFICER JOHNSON, Boothworker,

                                               Defendant - Appellee,
          and


REESE ROBBINS, Col. Head of Securities;
LIEUTENANT SHELL, Shift Commander; LIEUTENANT
JONES; MAJOR ALLEN,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. W. Curtis Sewell, Magistrate
Judge. (CA-00-810-A)


Submitted:   June 25, 2002                 Decided:   August 22, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis L. Davenport, Appellant Pro Se. Frank Fletcher Rennie, IV,
COWAN & OWEN, P.C., Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Travis L. Davenport appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.               We

have reviewed the record and the district court’s opinion and find

no reversible error.          Accordingly, we affirm on the reasoning of

the district court. See Davenport v. Johnson, No. CA-00-810-A (E.D.

Va. Mar. 20, 2002).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2